Lundberg Stratton, J.,
dissenting.
{¶ 18} I respectfully dissent and would affirm the judgment of the court of appeals. I believe that the claimant is entitled to temporary total disability compensation because his back surgery resulted in a functional change in his medical condition that again caused temporary and total disability (“TTD”). The surgery was related to his allowed back condition and constituted a new and changed circumstance that warranted reinstatement of TTD compensation during his recuperation.
{¶ 19} In 2004 and again in 2005, the commission denied the claimant’s request to authorize payment for back surgery. Physicians disagreed over the appropriate treatment for him — surgery versus more conservative options of therapy and medication — and those doctors disagreeing with surgery did so primarily because they believed that his risk factors (age, weight, and smoking) outweighed the potential for its success. Thus, the commission denied his requests “not on the basis of a lack of connection between the allowed conditions and the proposed treatment, but merely based upon other contraindications.”
{¶20} Nevertheless, the claimant proceeded with the surgery at his own expense, and it was successful at reducing his back pain. This constituted a functional change in his medical condition that was temporary. The fact that the commission previously refused to authorize payment for the surgery should not be determinative of the TTD issue. Although the commission terminated the claimant’s TTD compensation when he reached maximum medical improvement, his condition changed postsurgery. New and changed circumstances related to his allowed conditions again temporarily disabled him.
{¶ 21} The commission awarded TTD compensation based on medical evidence submitted by relator’s treating physician that his current period of disability was related to his allowed conditions. I do not believe that the commission abused its discretion when it resumed TTD compensation from the date of his surgery until he was able to return to work.
{¶ 22} Despite the commission’s refusal to pay for the recommended surgery, the claimant exercised his right to follow his treating physician’s advice. It improved his condition. Now a majority of this court has determined that he is not entitled to TTD compensation during the period of recuperation for the successful procedure because the commission had refused to authorize the procedure in the first place. I believe this defeats the purpose of TTD compensa*406tion and is counterproductive to the goal of returning the injured worker to his former position of employment.
Vorys, Sater, Seymour & Pease, L.L.P., and Robert E. Tait, for appellant.
Connor Behai, L.L.P., Daniel D. Connor, Kenneth S. Hafenstein, Lori M. DiRenzo, and Katie L. Woessner, for appellee Ralph Jackson.
Nancy Hardin Rogers, Attorney General, and Stephen D. Plymale, Assistant Attorney General, for appellee Industrial Commission.
{¶ 23} Consequently, I respectfully dissent.
Pfeifer, J., concurs in the foregoing opinion.